DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 7/8/2022 that has been entered, wherein claims 1-7 and 10-20 are pending, claims 7 and 8 are canceled and claims 12-20 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 Claim Objections
Claims 10 and 11 objected to because of the following informalities:  Claims 10 and 11 are dependent on canceled claim 8.  For the purpose of examination, claims 10 and 11 will be treated as depending on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. (US 6,181,567 B1) of record in view of Dolbear (5,926,371) of record, Chen et al. (US 2014/0252585 A1) and Tsukano et al. (US 2008/0012140 A1).
Regarding claim 1, Roemer teaches a chip package fabricating kit(Fig. 1), comprising: 
a metal cover(col. 4, lines 58-65), comprising: 
a cap portion(17e, 19e, col. 5, lines 29-39), configured to substantially press against at least one ball grid array (BGA) package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11); and 
at least one leg(side of 12 with 20), configured to substantially press a printed circuit board (PCB) board(16,  col. 4, lines 40-57) that loads the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11), and configured to form a concave space(17, 19) with the metal cover(col. 4, lines 58-65) for substantially encompassing the at least one BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11);
at least one fastener(20,  col. 6 lines 28-34), each of which is configured to screw through a corresponding leg(side of 12 with 20) of the metal cover(col. 4, lines 58-65) from top to bottom and to screw the PCB board(16,  col. 4, lines 40-57) at a first side of said PCB board(16,  col. 4, lines 40-57); and
at least one screw cap(20,  col. 6 lines 28-34) respectively corresponding to one of the at least one fastener(20,  col. 6 lines 28-34) and one of the at least one leg(side of 12 with 20) of the metal cover(col. 4, lines 58-65), configured to cap and fix a tail of its corresponding fastener(20,  col. 6 lines 28-34) for affixing the PCB board(16,  col. 4, lines 40-57); 
wherein a height of the concave space is dynamically adjusted by adjusting a degree that the at least one fastener(20,  col. 6 lines 28-34) screws with the at least one screw cap(20,  col. 6 lines 28-34), such that the concave space(17, 19) substantially clamps the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11), the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) comprises: 
a chip(28, col. 4, lines 58-65) and a substrate(40, col. 5, line 47- col. 6, line 11) connecting to the chip(28, col. 4, lines 58-65).

Roemer does not explicitly state the fastener(20,  col. 6 lines 28-34) is a screw. Roemer does teach the fastener (20,  col. 6 lines 28-34) is a bolt(col. 6 lines 28-34).
Dolbear teaches bolts and screws are equivalent(col. 13, lines 31-41). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to replace the bolt of  Roemer with a screw, because such substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.

Roemer is silent in regards to the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) being soldered to the PCB board(16,  col. 4, lines 40-57) through a set of solder balls, the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11)  comprises a metal frame surrounding the chip, and a substrate connecting to both the chip and the metal frame, the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11)  has an area larger than 4900 square millimeter, and there is no thermal interface material between the metal cover and the metal frame and between the metal cover and the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11). 

Dolbear teaches a chip package fabricating kit(Fig. 3) wherein the BGA package(40, 42, col. 9, line 40- col. 10, line 9) being soldered to the PCB board(38, col. 9, line 40- col. 10, line 9) through a set of solder balls(44, col. 9, line 40- col. 10, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that the BGA package being soldered to the PCB board through a set of solder balls, as taught by Dolbear, in order to connect bonding pads on the BGA to the PCB board(col. 9, line 40- col. 10, line 9) and to have a strong, reliable mechanical and electrical connection(Roemer, col. 1, lines 38-50).

Roemer and Dolbear are silent in regards to the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11)  comprises a metal frame surrounding the chip, and a substrate connecting to both the chip and the metal frame, the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11)  has an area larger than 4900 square millimeter, and there is no thermal interface material between the metal cover and the metal frame and between the metal cover and the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11).

Chen teaches a chip package fabricating kit(Fig. 3) wherein the BGA package(114, 120, 124, ¶0028) comprises a metal frame(114, ¶0023) surrounding the chip(120, ¶0029) and a substrate(124, ¶0028) connecting to both the chip(120, ¶0029) and the metal frame(114, ¶0023), and there is no thermal interface material between the metal cover(129, ¶0023) and the metal frame(114, ¶0023) and between the metal cover(129, ¶0023) and the BGA package(114, 120, 124, ¶0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer so that the BGA package comprises a metal frame surrounding the chip, and a substrate connecting to both the chip and the metal frame, and there is no thermal interface material between the metal cover and the metal frame and between the metal cover and the BGA package, as taught by Chen, in order to cool a semiconductor device mounted on the semiconductor device mounting region after the semiconductor device is packaged(¶0026).

Roemer, Dolbear and Chen are silent in regards to the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11)  has an area larger than 4900 square millimeter.

Tsukano teaches a chip package fabricating kit(Fig. 10) wherein the BGA package(110, 120, ¶0137) has an area larger than 4900 square millimeter(¶0087). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that the BGA package has an area larger than 4900 square millimeter, as taught by Tsukano, in order to provide a sufficient margin for misalignment, improving the connection reliability(¶0088).

Regarding claim 2, Roemer teaches the chip package fabricating kit of claim 1, but is silent in regards to at least one buffer pad respectively corresponding to the at least one leg(side of 12 with 20) of the metal cover(col. 4, lines 58-65), disposed between the at least one leg(side of 12 with 20) and the PCB board(16,  col. 4, lines 40-57).

Dolbear teaches a chip package fabricating kit(Fig. 3) comprising  at least one buffer pad(66, col. 11, lines 50-57) respectively corresponding to the at least one leg(leg of 46) of the metal cover(46, col. 10, lines 10-20), disposed between the at least one leg(leg of 46) and the PCB board(38, col. 9, line 40-col. 10, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, to include at least one buffer pad respectively corresponding to the at least one leg of the metal cover, disposed between the at least one leg and the PCB board, as taught by Dolbear, in order to prevent foreign substances from entering the concave space(col. 11, lines 50-57).

Regarding claim 4, Roemer teaches the chip package fabricating kit of claim 1, further comprising: a plate(18,  col. 6 lines 28-34), disposed between the at least one screw cap(20,  col. 6 lines 28-34) and the PCB board(16,  col. 4, lines 40-57) at a second side that is opposite to the first side of said PCB board(16,  col. 4, lines 40-57).

Roemer does not explicitly state the plate is metal. 

Dolbear teaches a chip package fabricating kit(Fig. 3) comprising a metal plate(60, col. 11, lines 12-27, col. 7, line 65- col. 8, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, to include a metal plate, as taught by Dolbear, in order to provide additional heat transfer path from the BGA package to the ambient(col. 7, line 65- col. 8, line 9).

Regarding claim 5, Roemer teaches the chip package fabricating kit of claim 4, wherein the plate(18,  col. 6 lines 28-34) is configured to substantially contact with the PCB board(16,  col. 4, lines 40-57) at the second side of said PCB board(16,  col. 4, lines 40-57), and configured to clamp the PCB board(16,  col. 4, lines 40-57) onto the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) with the aid of the metal cover(col. 4, lines 58-65).

Roemer does not explicitly state the plate is metal. 

Dolbear teaches a chip package fabricating kit(Fig. 3) comprising a metal plate(60, col. 11, lines 12-27, col. 7, line 65- col. 8, line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, to include a metal plate, as taught by Dolbear, in order to provide additional heat transfer path from the BGA package to the ambient(col. 7, line 65- col. 8, line 9).

Regarding claim 6, Roemer, in light of Dolbear, teaches the chip package fabricating kit of claim 1, but is silent in regards to the metal cover(col. 4, lines 58-65) comprises stainless steel, alloy or other heat-resisting and stiff materials.

Chen teaches a chip package fabricating kit(Fig. 3) wherein the metal cover(129, ¶0023) comprises stainless steel, alloy(¶0023) or other heat-resisting and stiff materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that the metal cover comprises stainless steel, alloy or other heat-resisting and stiff materials, as taught by Chen, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07

Regarding claim 7, Roemer teaches the chip package fabricating kit of claim 1, wherein the at least one leg(side of 12 with 20) of the metal cover(col. 4, lines 58-65) is configured to form an enclosing edge that surrounds the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11).

Regarding claim 11, Roemer teaches the chip package fabricating kit of claim 8, but is silent in regards to the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) further comprises: 
an adhesive disposed between the metal frame and the substrate, and configured to attach the metal frame to the substrate.

Chen teaches a chip package fabricating kit(Fig. 3) wherein the BGA package(114, 120, 124, ¶0028) further comprises: an adhesive(not shown, ¶0028)  disposed between the metal frame(114, ¶0023) and the substrate(124, ¶0028), and configured to attach the metal frame(114, ¶0023) to the substrate(124, ¶0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that he BGA package further comprises: an adhesive disposed between the metal frame and the substrate, and configured to attach the metal frame to the substrate, as taught by Chen, in order to cool a semiconductor device mounted on the semiconductor device mounting region after the semiconductor device is packaged(¶0026).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. (US 6,181,567 B1) of record, Dolbear (5,926,371) of record Chen et al. (US 2014/0252585 A1) and Tsukano et al. (US 2008/0012140 A1) as applied to claim 1 above, further in view of Takubo (US 5,543,663), all of record.
Regarding claim 3, Roemer, in view of Dolbear, Chen and Tsukano, teaches the chip package fabricating kit of claim 2, but is silent in regards to the at least one buffer pad comprises metal or organic materials.

Takubo teaches a chip package fabricating kit(Fig. 54) wherein the at least one buffer pad(21b, col. 33, lines 45-50) comprises metal(col. 33, lines 45-50) or organic materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that the at least one buffer pad comprises metal or organic materials, as taught by Takubo, in order to facilitate mounting of the metal cover(col. 33, lines 51-62).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. (US 6,181,567 B1), of record, Dolbear (5,926,371) of record Chen et al. (US 2014/0252585 A1) and Tsukano et al. (US 2008/0012140 A1) as applied to claim 1 above, further in view of Lin et al. (US 2015/0357255 A1) of record and Sawa et al. (US 2008/0191347 A1) of record.
Regarding claim 10, Roemer, in view of Dolbear, Chen and Tsukano, teaches the chip package fabricating kit of claim 8, wherein the BGA package(14, 15, 40, col. 4, lines 58-65, col. 5, line 47- col. 6, line 11) further comprises: 
a plurality of solder pins, disposed between the substrate(40, col. 5, line 47- col. 6, line 11) and the chip(28, col. 4, lines 58-65), and configured to attach the chip(28, col. 4, lines 58-65) to the substrate(40, col. 5, line 47- col. 6, line 11) by soldering.

Lin teaches a chip package fabricating kit(Fig. 5) wherein the BGA package further comprises: a plurality of solder(120, ¶0018), disposed between the substrate(112, ¶0033) and the chip(130, ¶0017), and configured to attach the chip(130, ¶0017) to the stick the substrate(112, ¶0033) by soldering(¶0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roemer, so that the BGA package further comprises: a plurality of solder, disposed between the substrate and the chip, and configured to attach the chip to the substrate by soldering, as taught by Lin, in order to physically and electrically couple the PCB to the substrate(¶0033).

Roemer, Dolbear, Chen, Tsukano and Lin do not explicitly state solder pins. However, Lin teaches a plurality of solder balls(120, ¶0018). Sawa teaches solder pins are equivalent to solder balls(¶0041). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the solder balls for the solder pins, because such substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892